DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aono et al. (US 2007/0138193 A1).
Aono et al. teach the following claimed limitations:
Regarding claim 1, a printing device (ink jet printer 100; FIG. 1) comprising:
a case (housing 101; FIG. 1);
a first cover (printer cover 210; FIGs. 6-7) configured to expose an inside of the case when in an open state (FIG. 7) and cover the inside of the case when in a closed state (FIG. 6); and
an opening/closing mechanism (opening and closing mechanism 211; FIGs. 6-7) configured to rotatably connect the first cover to the case ([0026]), the opening/closing mechanism including:
a second cover (L-shaped link 212; FIGs. 6-7) positioned inside the case when the first cover is in the closed state (FIG. 6), and configured to cover a gap 
a first rotation shaft configured to connect the first cover to the second cover (shaft 214b; FIGs. 6-7; [0047]); and
a second rotation shaft configured to connect the second cover to the case (shaft 214a; FIGs. 6-7; [0047]).
Regarding claim 5, a stopper configured to abut against the first cover when the first cover is entering the closed state (wall 215a prevents printer cover 210 from going pass the closing state in FIG. 6; the protrusion on cover 210 is inserted into indendation of wall 215a; FIG. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aono et al. (US 2007/0138193 A1) in view of Higuchi et al. (US 2018/0170064 A1).
Aono et al. do not teach the following claimed limitations:
Regarding claim 6, a slope disposed inside the case, wherein the second cover is formed to, when a liquid flows into the gap between the first cover and the case, receive the liquid and guide the received liquid to the slope.
Higuchi et al. teach the following claimed limitations:
claim 6, a slope disposed inside the case (there are multiple components having sloped surfaces within the printer 1; FIG. 14) for the purpose of enclosing a multitude of components to perform the printing function. When liquid is present in the gap, the L-shaped link as taught above is capable of guiding the liquid to a multitude of sloped surfaces inside the printer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a slope disposed inside the case, as taught by Higuchi et al., into Aono et al. for the purpose of enclosing a multitude of components to perform the printing function.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 2-4 is the inclusion of the limitations of a printing device according to claim 1 that include a print mechanism configured to perform a printing operation on a continuous paper fed from a roll paper, wherein the second cover is positioned above the print mechanism when the first cover is in the closed state.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








16 August 2021
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853